DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Komai fails to disclose correlating a playback function with each content type of a segment of a media asset.  The Examiner respectfully disagrees.  Komai discloses in Fig. 5 an example of the scene feature table of the scene features given to the recorded video data of the soccer game on the basis of the weight table of Fig. 3.  The scene feature table contains a “frame count” field, a “scene feature” field (keyword) and a “weight” field -(paragraph [0061]).  Furthermore, when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed.  Under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree (paragraph [0063]).  The features extracted from the scene determine which category (or type) the content falls within and then that determines its playback speed.  Therefore, when the claims are given their broadest reasonable interpretation Komai discloses the claimed limitations and the rejection is maintained.  The Examiner suggests further defining the claim language in order to overcome the Komai reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komai (U.S. Patent Application Publication 2011/0249956).
Regarding claim 1, Komai discloses a method for applying adaptive play settings to a media asset, the method comprising: identifying a media asset selected for playback (Fig. 6 – F1- designate reproduction file; paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight); retrieving a plurality of user preferences, wherein the user preferences correlate a play function to a content type of a segment of a media asset (paragraph [0033] – a reproduction speed is changed on a per-scene basis according to the weight thereof – namely, the scene presumed to be suitable for a user’s preference or taste is reproduced at a normal speed, while the scene presumed to be unsuitable for the user’s preference or taste is reproduced at a normal speed, while the scene presumed to be unsuitable for the user’s preference or taste is reproduced at a higher speed than the normal speed; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight); identifying a plurality of segments in the media asset selected for playback, wherein each of the plurality of segments has a respective content type (Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user); and in response to identifying a plurality of segments in the media asset selected for playback, assigning a respective play function to each of the respective plurality of segments based on the respective content type of each of the plurality of segments (Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 2, Komai discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: generating for display a play function map, wherein the play function map shows each of the plurality of segments in the media asset selected for playback and each of the respective play functions assigned to each of the respective plurality of segments (Komai: Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 3, Komai discloses all of the limitations as previously discussed with respect to claims 1 and 2 including that wherein the play function map comprises a selectable interface that allows adjustment of the respective play functions assigned to each of the respective plurality of segments (Komai: Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 4, Komai discloses all of the limitations as previously discussed with respect to claim 1 including that wherein each of the plurality of segments comprises a scene of the media asset selected for playback (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 5, Komai discloses all of the limitations as previously discussed with respect to claims 1 and 4 including that wherein the scene of the media asset selected for playback is defined by a start time stamp and an end time stamp (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0032] - the scene data is defined as data for reproducing a scene delimited from other scenes on the basis of features of the reproduction information of the video picture, the sound, the voice, the story, etc. - the scenes can be, though delimited based on differences in audiovisual effect between the video picture, the sound, the voice, the story, etc., also simply delimited on a time-designation basis - for example, delimiters are the time-designations of a scene 1 ranging from a start to N1 and a scene 2 ranging from N1 to N2 - further, the scenes can be also delimited in a manner that designates the frames as a concept equivalent to the time-designation - for instance, the scene 1 is delimited in a way that ranges from the frame 0 to the frame N1, and the scene 2 is delimited ranging from the frame N1 to the frame N2 - moreover, the scenes can be also delimited based on composition information which composes a program - the composition information of the program, e.g., a certain variety show program is organized by a guest feature (up to 15 min since the start), a commercial 1 (ranging from 15 min up to 16 min), a gourmet feature (from 16 min up to 30 min), a commercial 2 (from 30 min up to 31 min), a gift feature (from 31 min up to 40 min), etc.; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 6, Komai discloses all of the limitations as previously discussed with respect to claims 1, 4 and 5 including that the method further comprises: detecting, during playback of the media asset, a first start time stamp of a first scene; in response to detecting the first start time stamp of the first scene, identifying a corresponding play function based on the content type of the first scene and the corresponding user preference; determining the media asset has reached the first time stamp of the first scene; and in response to determining the media asset has reached the first time stamp of the first scene, performing the corresponding play function on the first scene (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0032] - the scene data is defined as data for reproducing a scene delimited from other scenes on the basis of features of the reproduction information of the video picture, the sound, the voice, the story, etc. - the scenes can be, though delimited based on differences in audiovisual effect between the video picture, the sound, the voice, the story, etc., also simply delimited on a time-designation basis - for example, delimiters are the time-designations of a scene 1 ranging from a start to N1 and a scene 2 ranging from N1 to N2 - further, the scenes can be also delimited in a manner that designates the frames as a concept equivalent to the time-designation - for instance, the scene 1 is delimited in a way that ranges from the frame 0 to the frame N1, and the scene 2 is delimited ranging from the frame N1 to the frame N2 - moreover, the scenes can be also delimited based on composition information which composes a program - the composition information of the program, e.g., a certain variety show program is organized by a guest feature (up to 15 min since the start), a commercial 1 (ranging from 15 min up to 16 min), a gourmet feature (from 16 min up to 30 min), a commercial 2 (from 30 min up to 31 min), a gift feature (from 31 min up to 40 min), etc.; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 7, Komai discloses all of the limitations as previously discussed with respect to claim 1 including that wherein identifying the plurality of segments in the media asset selected for playback comprises identifying a flag in the media asset selected for playback (Komai: paragraph [0055] - Figs. 3 and 4 illustrate examples of the weight tables - the memory of the control unit 11, which is stored with the weight table, corresponds to a weight table storage unit - the weight table in Fig. 3 gives an example of how the weights are allocated to keywords extracted from the uttered voices at the respective scenes of the soccer game - the audiovisual device 1 segments the video file containing the record of the soccer game into the scenes including one or plural video frames - then, the audiovisual device 1 detects the history of the user's operation with respect to the keyword extracted from each scene - subsequently, the weight is determined based on the operation history when the user views the scene containing this keyword; in this example, the flag is the keywords).  
Regarding claim 9, Komai discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: receiving an indication that an automated play function option has been enabled by a user preference setting in a stored user profile (Komai: paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 10, Komai discloses all of the limitations as previously discussed with respect to claims 1 and 9 including that the method further comprises: in response to receiving the indication that the automated play function option has been enabled by a user preference setting in a stored user profile, generating for display a play function map, wherein the play function map shows each of the plurality of segments in the media asset selected for playback and each of the respective play functions assigned to each of the respective plurality of segments (Komai: paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 11, Komai discloses a system for applying adaptive play settings to a media asset, the system comprising: a communication port (Fig. 2); a memory storing instructions (Fig. 2); and control circuitry communicably coupled to the memory and the communication port and configured to execute the instructions to: identify a media asset selected for playback (Fig. 6 – F1- designate reproduction file; paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight); retrieve a plurality of user preferences, wherein the user preferences correlate a play function to a content type of a segment of a media asset (paragraph [0033] – a reproduction speed is changed on a per-scene basis according to the weight thereof – namely, the scene presumed to be suitable for a user’s preference or taste is reproduced at a normal speed, while the scene presumed to be unsuitable for the user’s preference or taste is reproduced at a normal speed, while the scene presumed to be unsuitable for the user’s preference or taste is reproduced at a higher speed than the normal speed; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight); identify a plurality of segments in the media asset selected for playback, wherein each of the plurality of segments has a respective content type (Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user); and in response to identifying a plurality of segments in the media asset selected for playback, assign a respective play function to each of the respective plurality of segments based on the respective content type of each of the plurality of segments (Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 12, Komai discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the control circuitry is further configured to: generate for display a play function map, wherein the play function map shows each of the plurality of segments in the media asset selected for playback and each of the respective play functions assigned to each of the respective plurality of segments (Komai: Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 13, Komai discloses all of the limitations as previously discussed with respect to claims 11 and 12 including that wherein the control circuitry is further configured to generate the play function map with a selectable interface that allows adjustment of the respective play functions assigned to each of the respective plurality of segments (Komai: Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 14, Komai discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the control circuitry is further configured to recognize that each of the plurality of segments comprises a scene of the media asset selected for playback (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 15, Komai discloses all of the limitations as previously discussed with respect to claims 11 and 14 including that wherein the control circuitry is further configured to determine a start time stamp and an end time stamp of the scene of the media asset selected for playback (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0032] - the scene data is defined as data for reproducing a scene delimited from other scenes on the basis of features of the reproduction information of the video picture, the sound, the voice, the story, etc. - the scenes can be, though delimited based on differences in audiovisual effect between the video picture, the sound, the voice, the story, etc., also simply delimited on a time-designation basis - for example, delimiters are the time-designations of a scene 1 ranging from a start to N1 and a scene 2 ranging from N1 to N2 - further, the scenes can be also delimited in a manner that designates the frames as a concept equivalent to the time-designation - for instance, the scene 1 is delimited in a way that ranges from the frame 0 to the frame N1, and the scene 2 is delimited ranging from the frame N1 to the frame N2 - moreover, the scenes can be also delimited based on composition information which composes a program - the composition information of the program, e.g., a certain variety show program is organized by a guest feature (up to 15 min since the start), a commercial 1 (ranging from 15 min up to 16 min), a gourmet feature (from 16 min up to 30 min), a commercial 2 (from 30 min up to 31 min), a gift feature (from 31 min up to 40 min), etc.; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 16, Komai discloses all of the limitations as previously discussed with respect to claims 11, 14, and 15 including that wherein the control circuitry is further configured to: detect, during playback of the media asset, a first start time stamp of a first scene; in response to detecting the first start time stamp of the first scene, identify a corresponding play function based on the content type of the first scene and the corresponding user preference; determine the media asset has reached the first time stamp of the first scene; and in response to determining the media asset has reached the first time stamp of the first scene, perform the corresponding play function on the first scene (Komai: Fig. 2 – scene extracting unit; Figs. 5, 10, and 11; paragraph [0032] - the scene data is defined as data for reproducing a scene delimited from other scenes on the basis of features of the reproduction information of the video picture, the sound, the voice, the story, etc. - the scenes can be, though delimited based on differences in audiovisual effect between the video picture, the sound, the voice, the story, etc., also simply delimited on a time-designation basis - for example, delimiters are the time-designations of a scene 1 ranging from a start to N1 and a scene 2 ranging from N1 to N2 - further, the scenes can be also delimited in a manner that designates the frames as a concept equivalent to the time-designation - for instance, the scene 1 is delimited in a way that ranges from the frame 0 to the frame N1, and the scene 2 is delimited ranging from the frame N1 to the frame N2 - moreover, the scenes can be also delimited based on composition information which composes a program - the composition information of the program, e.g., a certain variety show program is organized by a guest feature (up to 15 min since the start), a commercial 1 (ranging from 15 min up to 16 min), a gourmet feature (from 16 min up to 30 min), a commercial 2 (from 30 min up to 31 min), a gift feature (from 31 min up to 40 min), etc.; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 17, Komai discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the control circuitry is further configured to identify the plurality of segments in the media asset selected for playback by identifying a flag in the media asset selected for playback (Komai: paragraph [0055] - Figs. 3 and 4 illustrate examples of the weight tables - the memory of the control unit 11, which is stored with the weight table, corresponds to a weight table storage unit - the weight table in Fig. 3 gives an example of how the weights are allocated to keywords extracted from the uttered voices at the respective scenes of the soccer game - the audiovisual device 1 segments the video file containing the record of the soccer game into the scenes including one or plural video frames - then, the audiovisual device 1 detects the history of the user's operation with respect to the keyword extracted from each scene - subsequently, the weight is determined based on the operation history when the user views the scene containing this keyword; in this example, the flag is the keywords).  
Regarding claim 19, Komai discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the control circuitry is further configured to: receive an indication that an automated play function option has been enabled by a user preference setting in a stored user profile (Komai: paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).  
Regarding claim 20, Komai discloses all of the limitations as previously discussed with respect to claims 11 and 19 including that wherein the control circuitry is further configured to: in response to receiving the indication that the automated play function option has been enabled by a user preference setting in a stored user profile, generate for display a play function map, wherein the play function map shows each of the plurality of segments in the media asset selected for playback and each of the respective play functions assigned to each of the respective plurality of segments (Komai: paragraph [0064] – to begin with, the user designates a reproduction target video file (which will hereinafter be simply termed a reproduction file) and want-to-complete viewing time from a user interface (UI) of the audiovisual device (F1,F2) – the user interface is realized by displaying the monitor screen of the audiovisual device 1 and by the RC 20 operation corresponding to the display; paragraph [0065] – upon receiving the user's designation, the audiovisual device 1 determines whether or not the reproduction is completed within the designated time (F3) - the reproduction time required for reproducing the file can be determined from the frame count described in the reproduction file, the reproduction time described on the medium or the recording elapse time recorded in the reproduction file; paragraph [0066] - if the reproduction is not finished within the desired time (N at F3), the scenes of the reproduction file are segmented, and the weights are set on the per-scene basis (F4) – the reproduction time of each scene is set so as to fall within the time by changing the reproducing method (e.g., the reproduction speed) based on the per-scene weighting technique (F5-F6) - the setting is that the scene exhibiting, for instance, the high degree of highlight, i.e., the heavy-weight scene is reproduced at the normal reproduction speed - another setting is that the scene exhibiting the intermediate degree of highlight is reproduced by fast-forwarding, i.e., at the 2.times. speed - on the other hand, the scene exhibiting the small degree of highlight as in the case of the commercial is cut (the scene is eliminated) - then, the audiovisual device 1 reproduces the reproduction file at the set-up reproduction speed (F7); paragraph [0067] - thus, the reproduction time gets variable depending on the degree of highlight, i.e., depending on the weight - note that the user may perform the setting enabled to transition to the next scene any time by pressing a [skip] button on the RC 20 etc. - similarly, during the double-speed reproduction, the setting may be such that the mode can transition to the normal reproduction any time by pressing a [reproduction] button on the RC 20 etc. - moreover, these operations on the RC 20 are stored beforehand and may also accumulated as reference information on the occasion of determining the degree of highlight; Figs. 5, 10, and 11; paragraph [0063] - when the scene feature table in Fig. 5 is generated, the audiovisual device 1, if the reproduction time (or the reproduction ending time) designated by the user is shorter than the recording time of the recorded program, adjusts the reproduction speed corresponding to the weight, and reproduces the heavy-weight scene at the normal reproduction speed to the greatest possible degree but fast-forwards the light-weight scene at a highly-multiplied double-speed - under the control such as this, the reproduction of the recorded program is controlled to be ended at the reproduction time (reproduction ending time) designated by the user, and the user avoids missing the program in which the user is interested to the greatest possible degree; paragraph [0085]  - the following is a working example in a case where the user sets the weight on the scene; paragraph [0086] - 1. to make the record reservation of the soccer game; paragraph [0087] - 2. to open the setting screen after completing the record reservation; paragraph [0088] - 3. to display a chapter list of the soccer game (see Fig. 10) - the monitor 21, which displays the chapter list in Fig. 10, corresponds to a static image display unit; paragraph [0089] - 4. to change the weight on the scene by selecting the chapter - the scene weight is set on the scene to which each chapter image belongs - then, each scene weight is stored together with each scene feature in the same table (which will hereinafter be referred to as a chapter image management table) as the scene feature table in Fig. 5; paragraph [0090] - 5. to close the setting screen; paragraph [0091]  - Fig. 11 illustrates a structure of the chapter image management table stored with a relation between the scene, the chapter image extracted from the scene and the weight set by the user - the chapter image management table contains a "scene" field, a "chapter image" field ("frame number" field) and a "weight" field - the scene is specified within the range of the frame number in the same way as in the scene feature table in Fig. 5 - the chapter image is specified by the relevant frame number - an example of Fig. 11 is that the head frame of each scene corresponds to the chapter image - a plurality of chapter images may be selected from each scene - the weight is the weight set by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komai (U.S. Patent Application Publication 2011/0249956) in view of Jackson et al. (U.S. Patent Application Publication 2014/0036152).
Regarding claim 8, Komai discloses all of the limitations as previously discussed with respect to claim 1 including that wherein retrieving a plurality of user preferences comprises: retrieving, from storage, an activity history corresponding to the stored user profile, wherein the activity history comprises a viewing history of at least one media asset and at least one play action corresponding to at least one portion of the at least one media asset (Komai: paragraph [0034] – the weight is set from a history of operations with respect to the programs that were viewed by the user in the past – then, when the operation history indicates fast-forwarding, the audiovisual device determines that the user does not show any interest in the scene or alternatively the scene is not matched with the user's preference or taste - as a result, the audiovisual device decreases the weight on the feature of this scene - by contrast, when the user returns the reproduction speed to the normal reproduction speed from the fast-forwarding status, the audiovisual device determines that the scene at that time is matched with the user’s preference or taste - then, the audiovisual device puts a heavy weight on the feature of this scene - herein, the "normal reproduction speed" in terminology connotes a 1x speed at which to reproduce the data without the so-called fast-forwarding).  However, Komai fails to disclose identifying, based on a user authentication, an active stored user profile.
Referring to the Jackson reference, Jackson discloses a method for applying adaptive play settings to a media asset, the method comprising: identifying, based on a user authentication, an active stored user profile (paragraph [0030] – preferences may be set via preferences screen 200 for a particular user profile or a particular device – for example, a user may log into his or her profile of the video customization service, to access preferences screen 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had identified a user’s profile based on a user authentication as disclosed by Jackson in the method disclosed by Komai in order for the system to verify it’s using the correct profile when determining the adaptive play settings for a media asset.
Regarding claim 18, Komai discloses all of the limitations as previously discussed with respect to claim 11 including that wherein the control circuitry is further configured to retrieve a plurality of user preferences by: retrieving, from storage, an activity history corresponding to the stored user profile, wherein the activity history comprises a viewing history of at least one media asset and at least one play action corresponding to at least one portion of the at least one media asset (Komai: paragraph [0034] – the weight is set from a history of operations with respect to the programs that were viewed by the user in the past – then, when the operation history indicates fast-forwarding, the audiovisual device determines that the user does not show any interest in the scene or alternatively the scene is not matched with the user's preference or taste - as a result, the audiovisual device decreases the weight on the feature of this scene - by contrast, when the user returns the reproduction speed to the normal reproduction speed from the fast-forwarding status, the audiovisual device determines that the scene at that time is matched with the user’s preference or taste - then, the audiovisual device puts a heavy weight on the feature of this scene - herein, the "normal reproduction speed" in terminology connotes a 1x speed at which to reproduce the data without the so-called fast-forwarding).  However, Komai fails to disclose identifying, based on a user authentication, an active stored user profile.
Referring to the Jackson reference, Jackson discloses a system for applying adaptive play settings to a media asset, the system comprising: identifying, based on a user authentication, an active stored user profile (paragraph [0030] – preferences may be set via preferences screen 200 for a particular user profile or a particular device – for example, a user may log into his or her profile of the video customization service, to access preferences screen 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had identified a user’s profile based on a user authentication as disclosed by Jackson in the system disclosed by Komai in order for the system to verify it’s using the correct profile when determining the adaptive play settings for a media asset.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayase (JP 2013098751 A) discloses that when the genre information of the video content to be played back is acquired, the video content is played back at the playback speed set and changed according to the acquired genre information.  For example, the reproduction content name 51 and the genre/sub-genre 52 use the genre information, and the reproduction speed 53 uses a reproduction speed set in advance (or the setting change).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 11, 2022